On Application eor Rehearing.
The Revenue law of 1878 (Sess. Acts, p. 234) has taken personal property out of the dominion of arbitration, and therefore we erroneously said, a correction of over valuation must be sought by application to the Assessors, and if not granted, recourse must be had to the arbitration specially provided for. That is still true of real estate, but since the Act of 1878, it is true only of that.
We see no other error in our former Opinion, and none in our decree.
The rehearing is refused.